DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allegri et al. (EP 2515000 A1; “Allegri”) in view of Applicant’s Admitted Prior Art (“AAPI”).
Allegri discloses:
Regarding Claim 1:
A diverter (12, 13) for a ball return (7) of a ball screw (1), the diverter being configured for lifting in and lifting out balls from a ball channel (5) between a spindle nut (4) and a threaded spindle (2) of the 
i. a positioning element (outer cylindrical portion of mounting parts 15, 16, see in FIG. 2), configured to define an installation position of the diverter (¶ [0021], “Each deflecting pin 12, 13 comprises a cylindrical mounting part 15, 16 mounted in the respective stepped hole 10, 11”), and 
ii. a deflection element (17, 18) with a lifting-out region (at 17 in FIG. A below) and a diverting surface (at G in FIG. A below) for deflecting the balls out of or into the ball channel (¶ [0022], “pick-up and release lug 17, 18” wherein the “pick-up” portion is the “lifting out region” and the “release” portion is the “diverting surface”; see also ¶ [0023], “For each deflecting channel 19 and 20, a first end is formed by the free end of the lug 17, 18 inserted into the outer thread 3 of the screw, the second end being delimited by the curved groove of the mounting part 15, 16 and the associated hole 10, 11. . . . the balls 6
 meet the lug of one of the deflecting pins 12, 13 and are pick-up or extracted from the circulating path and deviated toward the corresponding deflecting channel 19, 20. At the other end of the circulating path 9, the lug of the other deflecting pin 12, 13 reintroduces or releases the balls 6”); and  
all surfaces of the diverter that are provided for the guidance of balls are configured as open grooves which are not circumferentially closed (FIG. A below depicts the diverter surface G as being open i.e. not an enclosed tunnel or circumferentially closed portion of the diverter). 

    PNG
    media_image1.png
    396
    406
    media_image1.png
    Greyscale

FIGURE A: View of Allegri

AAPI teaches, in the “PRIOR ART” section (pg. 3 of the instant written description) meant to describe conventional diverters, that such diverters are “frequently formed in the manner of a tongue or a spade in order to facilitate the lifting of the balls out of the ball channel” (pg. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Allegri such that its lifting-out region is spade-shaped, as taught by AAPI, as a matter of design choice because it is a conventional means to facilitate the lifting of the balls out of the ball channel and because it has been held that varying shapes/configurations are not by themselves considered as significantly novel absent persuasive evidence that the particular shape/configuration of the claimed shape is significant. In re Dailey, 357 F.2d 699, 149 USPQ 47 (CCPA 1966)(the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant); see also MPEP § 2144.04(IV)(B).  Here, nowhere in the original disclosure does it disclose or suggest that the center of gravity of the lobes and centering elements being in their respective planes of symmetry is significant.  Rather, as described above, the original disclosure states that lift-out regions are “frequently formed in the manner of a tongue or a spade” (emphasis; pg. 3 of written description”) thereby indicating that such a shape is merely optional and therefore not particularly significant. As such, this limitation does not amount to a patentable difference.




Regarding claim 3:
The diverter as claimed in claims 1, wherein the positioning element transitions seamlessly into the deflection element (¶ [0021], “Each deflecting pin 12, 13 is made in one part and may be made from plastic material or metal, for instance by moulding” [emphasis] thereby indicating a seamless connection).
Regarding claim 5:
The diverter as claimed in claims 1, wherein the diverter is configured for use as both an element for introducing and for lifting out balls from the ball channel (¶ [0023], “the balls 6  meet the lug of one of the deflecting pins 12, 13 and are pick-up or extracted from the circulating path and deviated toward the corresponding deflecting channel 19, 20.  At the other end of the circulating path 9, the lug of the other deflecting pin 12, 13 reintroduces or releases the balls 6. Each” [emphasis]).
Regarding claim 6, Allegri discloses that the open grooves, which are not circumferentially closed, has a free opening angle from groove edges to an operationally conventional position of one of the balls in the channel (FIG. 1, 3 depict balls in the channel), oriented perpendicularly to a direction of movement of the ball (FIG. A above depicts open groove G that has edges e1 and e2 that would inherently create a “free opening angle” i.e. an angle between the lines that extend from the center of the ball to each of the respective edges e1, e2 of a ball that is operationally positioned therein).
However, Allegri does not expressly disclose that the free opening angle is at least 30 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the free opening angle is at least 30 degrees as a matter of design choice because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)( the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed 
Allegri as modified above further teaches the following:
Regarding claim 7:
A ball return of a ball screw (depicted in FIG. 1), the ball return comprising: a diverting channel (19, 20; FIG. 1) and two structurally identical ones of the diverters (12, 13; ¶ [0021], “12, 13 are identical”) as claimed in claim 1 (see claim 1 above), the diverters being configured to be inserted from outside into a lateral surface (outer circumferential surface of the nut 4 into holes 10, 11, see in FIG. 2) of the spindle nut (¶ [0021]; FIG. 2 depicts the diverts 12, 13 being capable of being installed in a radial direction into holes 10, 11), wherein each of the diverting elements is configured to be recessed radially into the lateral surface (¶ [0021], “lower surfaces of the mounting parts 15, 16 abutting against shoulders 10a, 11a (Figure 5) of said holes”).
Regarding claim 8:
The ball return as claimed in claim 7, wherein each of the diverting elements is configured to be recessed exclusively radially into the lateral surface (FIG. 3 illustrates diverter 12 as being capable of being linearly inserted and extracted from hole 10 i.e. moving in a straight line in an upward and downward motion into and out of hole 10, and therefore may be recessed “exclusively radially” into the 
Regarding claim 9:
The ball return as claimed in claim 7, wherein the diverting channel is configured as a trough or trench (22) recessed in the lateral surface of the spindle nut (¶ [0025], “The groove extends axially onto the outer surface 4d of the nut and passes through the holes 10, 11”).
Regarding claim 10:
The ball return as claimed in claim 7, wherein the diverting channel and the diverters are closable during assembly by a sleeve (36; FIG. 8) enclosing the spindle nut in a flush manner (FIG. 8 depicts the nut 4 mounted within the sleeve 36 in a form-fitting manner i.e. flush manner). 
Regarding claim 11:
The ball return as claimed in claim 7, wherein the diverting channel is configured as a separate component constructed or placed on the lateral surface of the spindle nut (¶ [0025], “The groove extends axially onto the outer surface 4d of the nut and passes through the holes 10, 11”)
Regarding claim 12:
A method for assembling a ball return of a ball screw (depicted in FIG. 1), comprising the following steps: 
providing two single-piece, structurally identical ones of the diverters (12, 13, “¶ [0021], “pins 12, 13 are identical to one another and separated or distinct from the nut 4”) as claimed in claim 1 (see above); 
providing a pre-assembled module (2; FIG. 2) including at least one spindle nut (4) and a threaded spindle (2), the spindle nut having two radially inwardly fitted apertures (10, 11), contours of which are configured to receive the diverters (¶ [0021]), and a ball channel (5) which also connects one of the apertures ¶ [0022]; 

introducing a plurality of balls (6) into the ball screw via the ball channel or one of the diverters (via ball channel 5 i.e. path 9; ¶ [0018], “balls are engaged on a circulating path 9 which can be formed along several spires of the outer thread 5”; see also ¶ [0023], “At the other end of the circulating path 9, the lug of the other deflecting pin 12, 13 reintroduces or releases the balls 6”); and 
securing the ball return by attaching a covering sleeve (36) to the spindle nut (¶ [0033], “the nut 4 of the assembly carrying a tubular sleeve 36”; FIG. 8 depicts the sleeve 36 as enveloping the nut 4 and therefore securing the ball return).
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allegri in view of AAPI, as applied to claim 1 above, and further in view of Kreutzer et al. (U.S. P.G. Publication No. 2013/0298710 A1; “Kreutzer”).
Regarding claim 2, Allegri teaches that the positioning element has a substantially cylindrical shape (¶ [0021], “cylindrical mounting part 15, 16).  Furthermore, Allegri teaches a configuration that would require the diverter to secure itself to the nut rather than being retained by cover 14 (¶ [0030], “it could be possible to foresee a cap with a reduced axial dimension and which extends axially between said deflecting pins. In this case, it is necessary to foresee fixing means for fixing the deflecting pins 12, 13 in the holes 10, 11 for example by gluing, screwing, clipping, etc” [emphasis]). However, Allegri does not expressly disclose that the positioning element has a height smaller than a thickness at a circumference of the spindle nut at an installation site.
Kreutzer teaches a positioning element (portion of diverter 12 on which knob 15 is formed, see in FIG. 6) height is smaller than a thickness at a circumference of the spindle nut at an installation site (FIG. 6 depicts the diverter 12 having a radial height being smaller than the radial height of the nut 9 to the extent that the radially outer surface of nut 9 extends further outward radially than the positioning element of the diverter 12; see MPEP § 2125) for the purpose of configuring the diverter 12 with a means to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Allegri such that the positioning element has a height smaller than a thickness at a circumference of the spindle nut at an installation site, as taught by Kreutzer, for the purpose of configuring the diverter 12 with a means to secure itself to the nut.
Regarding claim 4, Allegri teaches that the diverter is a molded plastic workpiece (¶ [0021], “deflecting pin 12, 13 is made in one part and may be made from plastic material or metal, for instance by moulding”).  However, it does not expressly disclose the diverter being injection molded.
Kreutzer teaches a diverter (12; FIG. 6-8) being injection molded (¶ [0033], “deflection elements 12 are produced from plastic in an injection molded process”) as a conceivable i.e. well-known technique for producing plastic diverters (¶ [0009], “It is conceivable, for example, to produce the deflection elements from plastic in an injection molding process”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Allegri such that its diverter is injection molded, as taught by Kreutzer, as doing so is a conceivable i.e. well-known technique for producing plastic diverters. The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale, inter alia, that supports a conclusion of obviousness. See MPEP § 2143.  In this case, one of ordinary skill in the art at the time of the invention would recognize that both Allegri and Kreutzer are drawn to analogous/similar structures i.e. ballscrew devices having plastic diverters, and would therefore recognize that modifying Allegri in view of the known technique taught in Kreutzer as described supra would, with reasonable predictability, result in Allegri’s diverters 12, 13 being injection molded in a  manner that is conventional.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656